Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 24, the phrase “receive and upport” [sic] is incomplete and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasley et al. (5,335,788; hereinafter Beasley) in view of Dickinson (2008/0257778).  Beasley discloses a self-opening bag stack (10) comprising a plurality of bags with each bag including a sealed bottom end (12) to form a compartment adapted to receive a product, an exterior surface being treated with corona treatment to increase a surface charge magnitude of at least 43 Dyne (column 3, lines 27-43 & column 6, lines 8-46), and a recess (25, 27).  Beasley also discloses that each bag formed from a tube of plastic film and the other claimed limitations except for each bag formed from first and second plastic sheets joined at the sides and bottom to form the compartment.  Dickinson teaches a bag stack assembly (10) comprising at least one stack of bags and each bag form from front/first and rear/second sheets [0030] joined at the sides and bottom to form a compartment for holding contents.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Dickinson to modify each of the bags of Beasley so each bag is constructed form from first and second sheets joined at the sides and bottom to form the compartment instead of each bag formed from the tube because the selection of the specific method for forming the bag such as the bag is formed from first and second sheets as claimed or as taught by Dickinson or formed from the tube would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 23, see Fig. 6 of Beasley.
As to claim 24, the bag of Beasley as modified above further fails to show a pouch adapted to receive and support the lower portion of the bag as claimed.  Dickinson further teaches a retainer/pouch (16) for receiving and supporting a stacked of bags (Fig. 1).  It would have been 
As to claim 25, Beasley discloses the stack of bags as above and the stack comprises first and second  aligned bags (Fig.s 1 & 11) and the exterior surface of the first bag adheres (25, 27; 125, 127) to an exterior surface of the second bag with sufficient force to automatically open the mouth of the second bag as the first bag is moved away from the second bag (Fig. 11).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUAN K BUI/Primary Examiner, Art Unit 3736